25 So. 3d 1247 (2010)
UNITED AUTOMOBILE INSURANCE COMPANY, etc., Petitioner,
v.
ASCLEPIUS MEDICAL, INC., a/a/o Roque Torres, Respondent.
No. 3D09-3393.
District Court of Appeal of Florida, Third District.
January 20, 2010.
*1248 Thomas L. Hunker, General Counsel, for petitioner.
Downs Brill Whitehead and Kevin W. Whitehead, Coral Gables, for respondent.
Before SHEPHERD, SUAREZ, and LAGOA, JJ.
PER CURIAM.
Based on the authority of United Automobile Insurance Company v. A 1st Choice Healthcare Systems, 21 So. 3d 124 (Fla. 3d DCA 2009), we grant the petition for writ of certiorari and quash the order of the Circuit Court Appellate Division affirming the final judgment in favor of Respondent.
Petition granted; order quashed.